Citation Nr: 1020957	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-03 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, 
Georgia


THE ISSUE

Entitlement to an annual clothing allowance for 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from May 1987 to February 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA) Medical Center in Decatur, Georgia) 
which denied an annual clothing allowance for 2006.

In February 2007, the Veteran indicated he wanted a Board 
video conference hearing.  In October 2007, the Board 
remanded this case for the requested hearing to be scheduled, 
but the Veteran subsequently canceled the hearing request.  
Thus, there is no request for Board hearing pending at this 
time.  38 C.F.R. § 20.704 (2009).


FINDING OF FACT

The service-connected skin disability, eczema, requires the 
use of prescribed topical medications, which cause 
irreparable damage to outer garments.


CONCLUSION OF LAW

The criteria for an annual clothing allowance for 2006 have 
been met.  38 U.S.C.A. § 1162 (West 2002 & Supp.2009); 38 
C.F.R. § 3.810 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Clothing Allowance

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the veteran wears or 
uses certain prosthetic or orthopedic appliances which 
tend to wear or tear clothing (including a wheelchair) 
because of a service-connected disability and such 
disability is the loss or loss of use of a hand or foot; 
or

(2) The Chief Medical Director or designee certifies 
that because of a service-connected disability a 
prosthetic or orthopedic appliance is worn or used which 
tends to wear or tear the veteran's clothing, or that 
because of the use of a physician-prescribed medication 
for a skin condition which is due to the service-
connected disability irreparable damage is done to a 
veteran's outer garments.

The Veteran is in receipt of a noncompensable rating for 
eczema.  Medication used to treat the skin disability from 
2002 onward included Absorbase topical ointment, 
Hydrocortisone lotion, Ketoconazole, and Triamcinolone 
Acetonide cream.  

From 2002 through 2005, and according to a recent August 2007 
decision, the Veteran has been awarded an annual clothing 
allowance based on his need for prescription topical creams 
and ointments for his eczema for those years.  In sum, the RO 
determined that the use of a physician-prescribed medication 
for a skin condition, eczema, causing irreparable damage to 
the Veteran's outer garments.

It appears from the Statement of the Case (SOC) that the RO 
denied an annual clothing allowance in 2006 based on a 
finding that the Veteran had not been prescribed any topical 
medications.  However, the SOC referred to a 2005 examination 
in support of that finding.  A review of the Veteran's 2006 
VA records, which pertain to the relevant time annual year 
period, shows that the Veteran had been prescribed, and 
continued to use, Absorbase topical ointment, Hydrocortisone 
lotion, Ketoconazole, and Triamcinolone Acetonide cream, for 
his service-connected skin disability.

The Board has carefully reviewed the evidence of record and 
finds that an award of a clothing allowance for 2006 is 
warranted.  

Although the Veteran does not receive a compensable rating 
for his service-connected eczema, the historical record shows 
that his use of the topical creams and ointments was 
prescribed by VA, prior clothing allowance awards were made 
based on the purported damage caused by these medications, 
and the Veteran had these same prescriptions in 2006 and 
maintains the assertions of continued irreparable damage to 
his outer garments.  The Veteran is competent to describe 
whether or not his clothing has been soiled beyond repair due 
to the extensive use of the skin-treating medication, as 
these are observable circumstances.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  In reviewing the record as whole, the 
Board has no reason to question the Veteran's assertion in 
that regard.  

Accordingly, the criteria for an annual clothing allowance 
for 2006 have been met.





ORDER

An annual clothing allowance for 2006 is granted.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


